Citation Nr: 1441424	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  In March 2014, the Board remanded the case for further development.  

The Board has reviewed both the Veterans Benefits Management System (VBMS) and Virtual VA e-folders.  

In December 2010, the Veteran filed a claim for VA vocational rehabilitation benefits.  The record presently before the Board does not reflect that this matter has been adjudicated.  The issue of entitlement to VA vocational rehabilitation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The remand directives have not been adequately completed and remand is required to obtain potentially relevant records, to obtain clarification from a private audiologist who evaluated the Veteran, and to obtain a supplemental medical opinion.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

A specific request should be made for: 

(1) the report of audiological testing performed at the Columbia VA Medical Center (VAMC) in May 2011, to include any report scanned into the Computerized Patient Record System (CPRS); 

(2) any pertinent records from the Columbia VAMC dated since March 2014, and; 

(3) any records from an outside ear, nose, and throat (ENT) physician dated since April 2011 (as referenced in an April 2012 VA treatment record).  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2. Associate with the claims file the Veteran's VA vocational rehabilitation folder, if one exists.

3.  After obtaining any necessary authorization from the Veteran, contact the audiologist that conducted the April 2011 audiological evaluation at CENTA Medical Group and ask her to: 

(1) clarify whether the Maryland CNC Word List was used, and 

(2) report the decibel level in the right ear at 2000 Hertz.  

If the audiologist indicates that she no longer has a copy of this audiological evaluation, provide a copy from the VA CPRS (as an April 2011 note indicates that the evaluation was scanned into that system).  

4.  After all available records have been associated with the e-folder, forward the claims file to the examiner that performed the April 2014 VA examination, if available, for a supplemental medical opinion.  The e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner MUST COMMENT ON WHETHER THE VETERAN'S BILATERAL HEARING LOSS RENDERS HIM UNABLE TO SECURE OR FOLLOW A SUBSTANTIALLY GAINFUL OCCUPATION. Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service connected disabilities are not to be considered.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* A September 2010 VA audiological examination report includes the examiner's comment that the Veteran had hearing loss and that his tinnitus was at least as likely as not a symptom associated with the hearing loss.  The examiner opined that the disability had significant effects on the Veteran's occupation, commenting that the disability impacted his occupational activities in that he had hearing difficulty.  The examiner added that there were no effects on usual daily activities.  

* During an October 2010 VA skin examination, the Veteran reported that he had retired approximately 3 years earlier, and had been self-employed as a shop and antique item owner.  

* In a December 2010 VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, the Veteran reported that he had 14 years of education.  

* During the May 2012 hearing, the Veteran testified that his hearing loss had hindered his work as a minister as he had trouble understanding words, especially in groups with families and in background noise.  He indicated that he was active as an elder in his church, but it was not a paid position.  The Veteran reported that he had last worked in a paying job almost 4 years earlier, at which time he had his own business running a sports shop and antique shop.  

* During the April 2014 VA examination, the examiner commented that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work, and indicated that the Veteran reported wearing hearing aids and having difficulty hearing and understanding conversational speech.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the e- folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



